DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the updated new ground of rejection does not apply the reference in the teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 6, 9-17, and 25 are canceled.  Claims 1-5, 7-8, and 18-24 are present for examination.
Claim Objections
1 is objected to because of the following informalities:  On line 18, "a second spacer" is recited instead of "the second spacer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding Claim 2, it is unclear whether “the spacer” refers to the “first spacer” or the “second spacer.”  For purposes of examination this will be interpreted as “the first spacer.”	Regarding Claim 3, it is unclear whether “the source electrode” refers to the “first source electrode” or the “second source electrode.” For purposes of examination this will be interpreted as “the first source electrode.”	Regarding Claim 4, it is unclear whether “the spacer” refers to the “first spacer” or the “second spacer” and whether “the source electrode” refers to the “first source electrode” or the “second source electrode.”  For purposes of examination this will be interpreted as “the first spacer,” and “the first source electrode,” respectively.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Yuan (US 2016/0336183).
	Claim 1, Jung discloses (Fig. 19) an integrated circuit (IC) comprising:	 a first thin film transistor (TFT) (124a/154a/154b/173a/175a form a first TFT transistor, Para [0079] – [0089]) that includes:	a first gate electrode (124a, first gate electrode, Para [0088]) within (124a is within 140) a gate dielectric layer (140, gate insulating layer, Para [0082]) above (124a is above 110) a substrate (110, first insulation substrate, Para [0079]); 	a channel layer (154a/154b/154c, first semiconductor/second semiconductor/third semiconductor forms channels and are disposed as single layer, Para [0083] , [0088], hereinafter “channel”) above the first gate electrode (channel is above 154a); and 	a first source electrode (173a, first source electrode, Para [0085]) , a first drain electrode (175a, drain electrode, Para [0088]) and a first spacer (portion of 180p in between 185a and 185b, first passivation layer, Para [0090], hereinafter “1st”), wherein the first source electrode, the first drain electrode, and the first spacer are above the channel layer (173a/175a/1st are above channel), the first drain electrode is separated from the first source electrode by the first spacer (175a is separated from 173a by 1st) , the first spacer overlaps with the first gate electrode (1st overlaps 124a), the first source electrode has a first width, and the drain electrode has a second width different from the first width (173a and 175a have different widths);124c/173c/175c form a second TFT transistor, Para [0079] – [0089]) coupled to the first TFT (two TFTs coupled to each other through gate line 122, Para [0171]), the second TFT includes: 	a second gate electrode (124c, third gate electrode, Para [0080]) within the gate dielectric layer above the substrate (124c is within 140 above 110), the channel layer above the second gate electrode (channel is above 124c);	a second source electrode (173c, third source electrode, Para [0089]), a second drain electrode (175c, third drain electrode, Para [0085]), and a second spacer (portion of 180p in between 185b and 185c, first passivation layer, Para [0090], hereinafter “2nd”),, wherein the second source electrode, the second drain electrode, and the second spacer are above the channel layer (173c/175c/2nd  are above channel), wherein the second source electrode is separated from the first source electrode by a pitch along a horizontal plane (173c is separated from 173a by a horizontal distance, hereinafter “pitch”); 	the second spacer positioned between the first drain electrode and the second source electrode (2nd is between 175a and 173c).	Jung does not explicitly disclose an isolation gate within the gate dielectric layer between the first gate electrode and the second gate electrode.	However, Yuan discloses (Fig. 8) an isolation gate (735, dummy gate, Para [0050]) within (735 within 840) the gate dielectric layer (840, 1st layer would be insulative, Para [0051]) between a first gate electrode (730, gate, Para [0052]) and a second gate electrode (731, gate, Para [0056]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dummy gate of Yuan as it provides isolation of active areas which allows for a continuous configuration (Yuan, Para [0018]).	Claim 2, Jung in view of Yuan discloses the IC of claim 1.	Jung does not explicitly disclose wherein the spacer has a third width that is about 5% to 15% of Claim 4, Jung in view of Yuan discloses the IC of claim 1.	Jung discloses (Fig. 19)  further comprising: 	a top dielectric layer (180q, second passivation layer, Para [0093]), above the first source electrode, the drain electrode, and the first spacer (180q is above 173a, 175a, and 1st) , wherein the first spacer includes a first dielectric material, and the top dielectric layer includes a second dielectric material different from the first dielectric material (180p may be inorganic insulating layer and 180q may be organic insulating layer, Para [0090],  [0132]).
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in further view of Ahn (US 2014/0084293).
Claim 3, Jung in view of Yuan discloses the IC of claim 1.	Jung discloses (Fig. 19) wherein the source electrode includes a first conductive material (173a is an electrode which would need to conduct), and the drain electrode includes a second conductive material (175a is an electrode which would need to conduct).	Jung in view of Yuan does not explicitly disclose the drain electrode includes a second 175, drain electrode, Para [0060]) includes a second conductive material different (175 can be different material from 173, Para [0060]) from a source electrode (173, source electrode, Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the selection of different materials for the drain and source electrode to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a drain and source electrode in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.	Claim 5, Jung in view of Yuan discloses the IC of claim 1.	Jung discloses (Fig. 19) a gate dielectric layer (140, gate insulating layer, Para [0096]) above the gate electrode and below the channel layer (140 is above 124a and below channel).	Jung in view of Yuan does not explicitly disclose wherein the 2Application No.: 16/473,592Attorney Docket No.: 110348-248894 (P112170PCT-US)gate dielectric layer includes silicon and oxygen, silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen.	However, Ahn discloses (Fig. 2) a gate insulating 140 made of silicon oxide or silicon nitride, Para [0072]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the specific material of the gate insulating layer, to the 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in further view of Ohnuma (US 2002/0036288).	Claim 7, Jung in view of Yuan discloses the IC of claim 1.	Jung in view of Yuan does not explicitly disclose wherein the channel layer includes amorphous silicon, zinc (Zn), or oxygen (O).	However, Ohnuma discloses a TFT with a channel comprising amorphous silicon (Para [0005]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ohnuma, including the specific material of the channel layer, to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a channel in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in further view of Lee (US 2013/0099240).	  Claim 8, Jung in view of Yuan discloses the IC of claim 1.	Jung in view of Yuan does not explicitly disclose wherein the TFT is above an interconnect, and the interconnect is above the substrate.	However, Lee discloses (Fig. 1) a TFT (TFT made from 173/175, Para [0053]) is above (TFT is above 124a) an interconnect (124a, first layer, under BRI is a metal layer that may be a connection layer for the electrode 124b), and the interconnect is above (124a is above 110) the substrate (110, substrate, Para [0038]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lee, including the lower layer of the gate electrode to the teaching of gat electrode of Jung as it is substitution of a dual-layer gate electrode for a single-layer gate electrode.	The applicant has not disclosed that the claimed interconnect is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for structural limitations to be prima facie unobvious.    See MPEP 2144.06.	Claim(s) 18-19 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin (US 2006/0237857) in view of Jung (US 2014/0098315) in further view of Yuan (US 2016/0336183).	Claim 18, Bertin discloses (Figs. 15B, 25, 30) a computing device, comprising:
a circuit board (Fig. 14 circuit would be formed on circuit board); and
a memory device coupled to the circuit board and including a memory array (Fig. 30, shows memory device with memory cell arrays, Para [0175] –[0177]), wherein the memory array includes a plurality of memory cells (Fig. 30, Sub-Array SRAM Architecture, Para [0175]-[0177]), a memory cell (Fig. 25) of the plurality of memory cells includes a an integrated circuit (IC) (transistors T1 and T6 are T2 and T4 are storage cells), and wherein the IC includes:
a first gate electrode (Fig. 15B, 225’, back gate, Para [0086]) coupled to a first word line of the memory array (gates of T1 and T6 are coupled to word line WL as shown in Fig. 14); 	a channel layer (1540, channel region, Para [0086]) above the first gate electrode (1540 is above 225’); and
a first source electrode (1570, conductor contacts source 1535’, Para [0087]), 	a first drain electrode (1590, conductor contacts drain 1530’, Para [0087], and 	a first spacer (1565, insulator, Para [0087]), wherein the first source electrode, the first drain electrode, and the first spacer are above the channel layer (1570/1590/1565 are vertically above 1540), the first source electrode is coupled to a first source line of the memory array (Fig. 25, sources of T1/T6 coupled to BL/BLb), the first drain electrode is coupled to the storage cell (Fig.25, drains of T1/T6 coupled to source cells T2/T4), the first drain electrode is separated from the first source electrode by the spacer (Fig. 15B, 1590 separated from 1570 by 1565), the first spacer overlaps with the first gate electrode (1565 overlaps 225’), 	the first source electrode has a first width, and the drain electrode has a second width different from the first width (Fig. 15B, 1590 has a larger width than 1570); wherein 	the storage cell is coupled to a bit line of the memory array (T2 and T4 are coupled to VBB through load devices T3BB/T5BB, Para [0085]).	Bertin does not explicitly disclose a first thin film transistor (TFT),  a second TFT coupled to the first TFT, the second TFT includes: a second gate electrode coupled to a second word line of the memory array; a second source electrode, a second drain electrode, and a second spacer, wherein the second source electrode, the second drain electrode, and the second spacer are above the channel layer, wherein the second source electrode is separated from the first source electrode by a pitch along a 124a/154a/154b/173a/175a form a first TFT transistor, Para [0079] – [0089]),  a second TFT (124c/173c/175c form a second TFT transistor, Para [0079] – [0089]) coupled to the first TFT (two TFTs coupled to each other through gate line 122, Para [0171]), the second TFT includes: 	a second gate electrode (124c, third gate electrode, Para [0080]) coupled to a second word line of the memory array (121 coupled to 14c, Para [0080]) a channel layer (154a/154b/154c, first semiconductor/second semiconductor/third semiconductor forms channels and are disposed as single layer, Para [0083] , [0088], hereinafter “channel”)  above the second gate electrode (channel is above 124c);	a second source electrode (173c, third source electrode, Para [0089]), a second drain electrode (175c, third drain electrode, Para [0085]), and a second spacer (portion of 180p in between 185b and 185c, first passivation layer, Para [0090], hereinafter “2nd”), wherein the second source electrode, the second drain electrode, and the second spacer are above the channel layer (173c/175c/2nd  are above channel), wherein the second source electrode is separated from the first source electrode by a pitch along a horizontal plane (173c is separated from 173a by a horizontal distance, hereinafter “pitch”); 	the second spacer positioned between the first drain electrode and the second source electrode (2nd is between 175a and 173c).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the TFT configurations of Jung as they can prevent light leakage in a display device (Jung, Para [0122]).	Furthermore, Yuan discloses (Fig. 8) an isolation gate (735, dummy gate, Para [0050]) within 735 within 840) the gate dielectric layer (840, 1st layer would be insulative, Para [0051]) between a first gate electrode (730, gate, Para [0052]) and a second gate electrode (731, gate, Para [0056]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dummy gate of Yuan as it provides isolation of active areas which allows for a continuous configuration (Yuan, Para [0018]).	Claim 19, Bertin in view of Jung and Yuan discloses the computing device of claim 18. 	Bertin in view of Jung and Yuan does not explicitly disclose wherein the spacer has a third width that is about 5% to 15% of the first width.	However it is known in the art to use specific widths regarding source and drains.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of the spacer width (result effective at least insofar as the spacer width affects the width of the channel between source and drain) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 22, Bertin in view of Jung and Yuan discloses the computing device of claim 18.	Bertin discloses (Figs. 15B, 25, 30) wherein the IC further includes:	a gate dielectric layer (1550, insulator, Para [0094]) above the first gate electrode (1550 is above 225’) and below the channel layer (1550 is below 1540); 	wherein the gate dielectric layer includes silicon and oxygen, silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen (1550 may be Al2O3, Para [0094]).
Claim 24, Bertin in view of Jung and Yuan discloses the computing device of claim 18.	Bertin discloses (Figs. 15B, 25, 30) wherein the IC is above (transistor formed of 225’/1540/1590/1570 is above 1220S’/1220S’’) an interconnect (1220S’/1220S’’, interconnects conductor segments, Para [0093]), and the interconnect is above (1220S’/1220S’’ is above P SUB) a substrate (P SUB, P substrate, Para [0083]).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin (US 2006/0237857) in view of Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in further view of Ahn (US 2014/0084293).	Claim 20, Bertin in view of Jung and Yuan discloses the computing device of claim 18.	Bertin discloses (Figs. 15B, 25, 30) whereon the first source electrode includes a first conductive material (1570 is conductor, Para [0087]), and the first drain electrode includes a second conductive material (1590 is conductor, Para [0087]).	Bertin in view of Jung and Yuan does not explicitly disclose wherein the second conductive material is different from the first conductive material.	However, Ahn discloses (Fig. 2, source electrode 173 and drain electrode 175 may include different conductive materials, Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ahn, including the selection of different materials for the drain and source electrode to the teachings of Jung as the combination yields the predictable results of allowing for the selection of an optimal material for use as a drain and source electrode in a transistor.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertin (US 2006/0237857) in view of Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in view of Ahn (US 2014/0084293) in further view Chang (US 2015/0277199).	Claim 21, Bertin in view of Jung and Yuan discloses the computing device of claim 18.	Bertin discloses wherein the first spacer includes a first dielectric material (1565 may be SiO2, Para [0094]).	Bertin in view of Jung and Yuan does not disclose wherein the transistor further includes: a top dielectric layer above the first source electrode, the drain electrode, and the first spacer, and the top dielectric layer includes a second dielectric material different from the first dielectric material.	However, Ahn disclose (Fig. 2) a top dielectric layer (180b, upper passivation layer, Para [0067]) above (180b is above 173/175/180a) a source electrode (173, source electrode, Para [0058]), a drain electrode (175, drain electrode, Para [0058],, and a spacer (180a, lower passivation layer may be SiO2, Para [0067]), and the top dielectric layer includes a second dielectric material different from the first dielectric material (180a can be SiO2 and 180b is organic, Para [0067]).	Therefore it would have been obvious to one of ordinary skill in the arts before the effective filing date to apply the upper passivation layer of Ahn as it provides further protection for thin film transistor (Chang, Para [0004], passivation layer covering a TFT for protection).
 	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bertin (US 2006/0237857) in view of Jung (US 2014/0098315) in view of Yuan (US 2016/0336183) in further view of Luo (US 2005/0176188).	Claim 23, Bertin in view of Jung and Yuan the computing device of claim 18.	Bertin in view of Jung and Yuan does not explicitly disclose wherein the channel layer includes .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819